Citation Nr: 0516862	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 beyond February 1, 
2002, resulting from left ankle surgery performed on April 
13, 2001.

2.  Entitlement an increased rating for residuals of a left 
ankle injury, currently rated as 40 percent disabling.

3.  Entitlement to extraschedular consideration for residuals 
of a left ankle injury under 38 C.F.R. § 3.321(b). 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1985 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board in August 2004.  
At that time, the Board listed the issues as:  entitlement to 
an extension of a temporary total convalescent rating under 
38 C.F.R. § 4.30 beyond August 2, 2001; entitlement to an 
extension of a temporary total convalescent rating under 38 
C.F.R. § 4.30 beyond November 30, 2001; and entitlement to an 
increased rating for residuals of a left ankle injury, 
currently rated as 20 percent disabling.  

The Board granted a temporary total rating through November 
30, 2001, for convalescence from the April 2001 surgery.  The 
Board also remanded the other two issues for additional 
development.  

In a January 2005 rating determination, the RO extended the 
veteran's temporary total disability evaluation from November 
30, 2001, to February 1, 2002, and assigned a 40 percent 
disability evaluation thereafter.  The RO also assigned a 
temporary total disability evaluation based upon 
convalescence following a June 13, 2002, surgery, from June 
13, 2002, to October 1, 2002, and assigned a 40 percent 
disability evaluation thereafter.  The RO also assigned a 
temporary total disability evaluation for surgery performed 
on January 9, 2004, from January 9, 2004, to July 1, 2004, 
with a 40 percent disability evaluation being assigned 
thereafter.  

The only issues which are properly before the Board and which 
will be addressed in this decision are the issues of an 
evaluation in excess of 40 percent for the veteran's service-
connected left knee disorder and the issue of entitlement to 
an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond February 1, 2002, resulting from surgery 
performed on April 13, 2001.  

The issues of extensions for temporary total ratings under 38 
C.F.R. § 4.30 for the surgeries performed in June 2002 and in 
January 2004 will not be addressed as the veteran has not 
expressed disagreement with the time periods assigned by the 
RO concerning the convalescent period following each of these 
surgeries in the January 2005 rating determination.  

For reasons more particularly explained in the remand section 
of this decision, the Board finds that it has jurisdiction of 
the additional issues of entitlement to extraschedular 
consideration for residuals of a left ankle injury under 38 
C.F.R. § 3.321(b) and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  These tow issues are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.
.

FINDINGS OF FACT

1.  The veteran was not shown to have severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) nor was there immobilization by cast, 
without surgery, of one major joint or more subsequent to 
February 1, 2002, as a result of the April 13, 2001, surgery.  

2.  The veteran has been assigned the highest possible 
schedular disability evaluation for his postoperative left 
ankle injury residuals.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating following the April 13, 2001, surgery 
beyond February 1, 2002, has not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.30 (2004).

2.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of a left ankle injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
and January 2005 rating determinations, the October 2002 
statement of the case, the January 2005 supplemental 
statement of the case, and the December 2001 and August 2004 
VCAA letters, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement of the case, the 
supplemental statement of the case, and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). The Board notes that the December 2001 VCAA letter 
was sent to the appellant prior to the July 2002 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the August 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Disability Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed. For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68.

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

A review of the record reveals that in an April 2001 letter, 
the veteran requested that he be granted a temporary total 
disability evaluation for surgery that was going to be 
performed on his left ankle in April 2001.  As noted in the 
introduction, the RO, in its January 2005 rating 
determination extended the Board's granting of a temporary 
total disability evaluation for the April 2001 surgery from 
November 30, 2001, through February 1, 2002.  As such, the 
Board will discuss whether the veteran's convalescent rating 
should have been extended beyond that time and whether the 
veteran should have been afforded an evaluation in excess of 
40 percent following the period of convalescence.  

The Board notes that in a September 12, 2001, letter, a VA 
podiatric surgeon indicated that the veteran, from a 
podiatric standpoint, would require a minimum of an 
additional two months before returning to full duty.  

At the time of a January 2002 VA examination, the veteran 
complained of constant left ankle pain with stiffness and 
swelling and a grinding sensation on the outside of his 
ankle.  He stated that the ankle would suddenly feel very hot 
and very cold.  He had difficulty sleeping and could not 
sleep more than four hours per night because of the pain.    

The veteran reported that he had been on physical therapy 
since his surgery in April 2001 and that the physical therapy 
had not made any significant difference.  He stated that 
there had been no significant improvement as he had not been 
able to return to work.  The veteran indicated that he 
initially had physical therapy five days per week, then three 
day per week, then one day per week.  He noted that he was 
now seen one time per month and that he did home physical 
therapy twice a day.  

The veteran stated that his left ankle pain was constant and 
increased with walking, standing, driving, and cold weather.  
The pain decreased when taking Ibuprofen, which reduced the 
pain about 20 percent.  The veteran used a cane.  He reported 
that he had used a brace in the past but had discontinued 
this on the recommendation of his physical therapist.  The 
examiner noted that the veteran had been on physical therapy 
since the April 2001 surgery.  The veteran stated that he had 
been told that there was a 50/50 chance at improvement with 
having the surgery.  

The examiner indicated that there had been no episodes of 
dislocation or recurrent subluxation.  He noted that he could 
no longer ride horses or his motorcycle due to the left ankle 
problems.  He also reported that he could no longer run.  

Physical examination revealed that the left ankle was 
swollen.  There was positive tenderness to palpation over the 
lateral malleolus, the surgical scar area, and the anterior 
and medial portions of the ankle.  There was an incision over 
the lateral malleolus that was 13 cm. in length, .5 cm in 
width, slightly raised, tender, and tingling to palpation.  
The scar was in a U shape.  Dorsiflexion was to 10 degrees 
with pain from 0 to 10 degrees.  Plantar flexion was to 35 
degrees with pain from 0 to 35.  Eversion and inversion were 
normal but quite stiff.  The veteran's gait favored his right 
leg.  He put most of his weight on the left foot when walking 
and utilized a cane.  Diagnoses of status post left ankle 
inversion injury with lateral ligament instability, with 
continuing symptomatology; status post left ankle arthroscopy 
with debridement and a lateral ankle stabilization procedure 
on April 13, 2001, with continuing symptomatology, swelling, 
and limited range of motion; and magnetic resonance imaging 
findings of probable tenosynovitis or tendinopathy of the 
peroneus longus tendon, with effusion in the left ankle, were 
rendered.

In May 2005, the Board received a copy of a VA clinical 
record dated in April 2005.  The record documents an x-ray 
study which resulted in an impression of delayed fusion 
tibiotalar joint.  The veteran's representative waived 
preliminary RO review of this new evidence.  

With regard to the extension of a temporary total disability 
evaluation beyond February 1, 2002, for the surgery performed 
on April 13, 2001, the Board notes that under (b)(2) 
extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3).

Paragraphs (a)(2) reads as follows: Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).

Paragraph (a)(3) reads as follows:  Immobilization by cast, 
without surgery, of one major joint or more.

Based upon the results of the January 2002 VA examination, 
the veteran did not meet the requirements for continuance of 
the convalescent rating beyond February 1, 2002.  The veteran 
was not shown to have severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 
nor was there immobilization by cast, without surgery, of one 
major joint or more.  As such, a continuation is not 
warranted. 

With regard to whether an evaluation in excess of 40 percent 
is warranted subsequent to February 1, 2002, the Board notes 
that the veteran has been assigned the highest possible 
schedular evaluation under Code 5270 and no other applicable 
rating criteria for ankle disability allows for a rating in 
excess of 40 percent.  Thus, there is no basis for assigning 
a schedular evaluation in excess of 40 percent. 


ORDER

The appeal is denied as to both issues. 


REMAND

During the course of the present appeal, the veteran 
indicated that he wished to file a claim for a total rating 
based on individual unemployability (TDIU).  This matter was 
referred to the RO in the introduction of August 2004 remand.  
The claims file does not document any action by the RO on 
this issue. 

Recent evidence includes information furnished by the veteran 
to medical personnel to the effect that he lost his 
employment due to his service-connected ankle disability.  
Moreover, the record shows several hospitalizations over the 
past few years for procedures related to his service-
connected ankle disability.  As explained in the foregoing 
decision, the current 40 percent rating is the highest rating 
available under VA's schedular rating criteria for ankle 
disability.  However, the Board believes that the record 
raises a question as to whether the disability results in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

VA's General Counsel has indicated that when the issue of 
entitlement to an extraschedular rating or a TDIU rating is 
raised in connection with a claim for an increased rating (as 
is true in the instant case), the Board has jurisdiction to 
consider that issue.  VAOPGCPREC 6-96 (August 16, 1996).  
Therefore, under the facts of this case the Board finds that 
it has jurisdiction of both the claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and the TDIU claim.  VA's 
General Counsel further indicated that if the Board 
determines that further action is necessary, the case should 
be remanded to the RO.  As it does not affirmatively appear 
from the record that the RO has considered either issue in 
the first instance, the case must now be returned for 
development and adjudication of these issues. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and determine whether development is 
necessary with regard to the 38 C.F.R. 
§ 3.321(b) claim or the TDIU claim.  If 
so, the RO should take appropriate 
action. 

2.  After completion of the above, the RO 
should consider whether the question of 
entitlement to an extraschedular rating 
for left ankle disability should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service pursuant to under 38 
C.F.R. § 3.321(b).  The RO should also 
consider whether entitlement to a TDIU 
rating is warranted.  Unless the full 
benefit sought is granted, the case 
should then be returned to the Board 
after the veteran is furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


